883 F.2d 74
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James CLEGG;  Tony Sexton, Plaintiffs-Appellants,v.Jack MORGAN:  James Vandever;  Unknown ConfidentialInformant, Defendants-Appellees,Sgt. Bert J. Lepage;  Eugene L. Halfacre;  Mike Johnson, Defendants.
No. 89-5764.
United States Court of Appeals, Sixth Circuit.
Aug. 21, 1989.

Before NATHANIEL R. JONES and MILBURN, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the documents before the court indicates that plaintiffs filed a 42 U.S.C. Sec. 1983 civil rights complaint on December 2, 1988.  On March 13, 1989, the magistrate filed a report and recommendation as to plaintiff Clegg that the complaint as to defendants Morgan and Vandever be dismissed and that process issue as to defendants LePage, Halfacre and Johnson.  The report and recommendation was adopted by the district court on June 6, 1989, and the court also directed that the complaint as to plaintiff Sexton be referred to the magistrate.  On June 9, 1989, the magistrate filed a report and recommendation as to plaintiff Sexton adopting in toto the recommendation filed March 13, 1989.  The plaintiffs appealed on June 16, 1989, from the partial dismissal entered June 6, 1989.


3
This court lacks jurisdiction in this appeal.  Absent a Fed.R.Civ.P. 54(b) certification, an order disposing of fewer than all the claims or parties involved in the action is not appealable.    Liberty Mut. Ins. Co. v. Wetzel, 424 U.S. 737, 742-45 (1976);  Solomon v. Aetna Life Ins. Co., 782 F.2d 58, 59-60 (6th Cir.1986).  No Rule 54(b) certification was made in the instant case.  The final decision of the district court has not been entered during the pendency of this appeal;  therefore, this court lacks jurisdiction.    See Gillis v. United States Dep't of HHS, 759 F.2d 565, 569 (6th Cir.1985).


4
It is ORDERED that the appeal be, and it hereby is, dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.